DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: GENERATING A DIGITAL MODULATION SIGNAL AND AN ANALOG MODULATION SIGNAL ACCORDING TO AN INPUT SIGNAL OF THE FREQUENCY MODULATION CIRCUIT.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the capacitance value" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
12 recites the limitation "the on and off states" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 20090153254, hereinafter “Yu”).
Regarding claim 1, Yu discloses, 
 	A frequency modulation circuit (see, circuit diagram shown in Fig. 4), comprising: a) a modulation circuit (i.e., combination of elements 407, 408, 409 in Fig. 4) configured to generate a digital modulation signal (The first adder 407 receives channel data (CD) and modulation data (MD) and outputs digital modulation data (DMD) that is a result of the addition of the channel data CD and modulation data MD, Paras. [0038]-[0039]) and an analog modulation signal according to an input signal (i..e, modulation data (MD)) of the frequency modulation circuit (The digital-to-analog converter (DAC) 409 receives the gain adjusted modulation data (MD), converts the received gain adjusted modulation data (MD) to an analog voltage, and outputs analog modulation data (AMD), Para. [0041]-[0042]); and b) a phase-locked loop having a voltage-controlled oscillator (PLL circuit 400 includes VCO 405, Fig. 4) (VCO 405 receives the reference signal Fref signal by means for PFD 401, CP 402 and loop filter 403a, see, Fig. 4), and to modulate a frequency of an output signal of the voltage-controlled oscillator according to the analog modulation signal and the digital modulation signal (The second adder 404 adds the analog modulation data AMD and the output voltage of the first loop filter 403a and outputs a result of the addition to the voltage controlled oscillator (VCO) 405. The voltage controlled oscillator (VCO) 405 outputs the output signal Fout having a frequency proportional to the output voltage of the second adder 404 in step S65, Paras. [0050]-[0053]).
Regarding claim 2, Yu discloses, 
“wherein the input signal of the frequency modulation circuit comprises high-digit codes and low-digit codes (see, High and low modulation data (MD) in Fig. 5) .”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu and further in view of Hsieh et al. (US 20120286888, hereinafter “Hsieh”).
Regarding claim 8, Yu discloses everything claimed as applied above (see claim 2), however Yu does not doesn’t disclose, “wherein the voltage-controlled oscillator comprises a switched capacitor array and a variable capacitor array.”
In a similar field of endeavor, Hsieh discloses, “wherein the voltage-controlled oscillator comprises a switched capacitor array and a variable capacitor array (A system comprises a voltage controlled oscillator comprising an inductor and a variable capacitor and a switched capacitor array connected in parallel with the variable capacitor, Fig. 1 and abstract).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Yu by specifically providing wherein the voltage-controlled oscillator comprises a switched capacitor array and a variable capacitor array, as taught by Hsieh for the purpose of generating a desired signal in response to the voltage from the low pass filter using voltage controlled oscillator (VCO) (Para. [0001]).
Regarding claim 9, the combination of Yu and Hsieh discloses everything claimed as applied above (see claim 8), in addition Hsieh discloses, “wherein the high-digit codes are configured to control the switched capacitor array and adjust the capacitance value of the switched capacitor array, in order to modulate the frequency of (FIG. 5 illustrates in detail the operation of the thermometer code controlled 7-bit switched capacitor array shown in FIG. 4. For example, when the 7-bit thermometer code (VB1, VB2, VB3, VB4, VB5, VB6, VB7) is "0000000", each switch of seven capacitor banks is turned off. As a result, no extra capacitors are added into the L-C tank. On the other hand, when the 7-bit thermometer code is "1111111", each switch of seven capacitor banks is turned on, Para. [0021]).”
Regarding claim 10, the combination of Yu and Hsieh discloses everything claimed as applied above (see claim 8), in addition Hsieh discloses, “wherein the voltage-controlled oscillator further comprises an inductor configured to form an oscillation circuit with the switched capacitor array and the variable capacitor array, and wherein the inductor, the switched capacitor array, and the variable capacitor array are coupled in parallel (A system comprises a voltage controlled oscillator comprising an inductor and a variable capacitor and a switched capacitor array connected in parallel with the variable capacitor, Fig. 1 and abstract).”
Regarding claim 11, the combination of Yu and Hsieh discloses everything claimed as applied above (see claim 8), in addition Hsieh discloses, “wherein the switched capacitor array comprises multiple groups of capacitor modules connected in parallel ( All n capacitor banks are connected in parallel to form the switched capacitor array 110, Para. [0017]), and wherein each group of capacitor module comprises a switch and capacitors connected in series (The capacitor bank may comprise two identical capacitors connected in series via a switch Msw1, Para. [0018]).”
Regarding claim 12, the combination of Yu and Hsieh discloses everything claimed as applied above (see claim 11), in addition Hsieh discloses, “wherein the digital modulation signal controls the on and off states of the switches in each group of capacitor modules, in order to adjust the capacitance of the switched capacitor array (FIG. 5 illustrates in detail the operation of the thermometer code controlled 7-bit switched capacitor array shown in FIG. 4. For example, when the 7-bit thermometer code (VB1, VB2, VB3, VB4, VB5, VB6, VB7) is "0000000", each switch of seven capacitor banks is turned off. As a result, no extra capacitors are added into the L-C tank. On the other hand, when the 7-bit thermometer code is "1111111", each switch of seven capacitor banks is turned on, Paras. [0019]-[0021]).”
Regarding claim 13, the combination of Yu and Hsieh discloses everything claimed as applied above (see claim 11), in addition Hsieh discloses, “wherein each group of capacitor modules comprises the switch, a first capacitor, and a second capacitor (the capacitor bank is either connected with the variable capacitors C.sub.P1 and C.sub.P2 in parallel or removed from the L-C tank of the cross-coupled VCO 100. As a result, at a particular control voltage applied at V.sub.ctrl, there are at least n extra tuning steps available by enabling the n-bit switched capacitor array 110 connected with the L-C tank in parallel, Paras. [0016]-[0018]), and wherein the switch is connected in series between the first capacitor and the second capacitor (The capacitor bank may comprise two identical capacitors connected in series via a switch Msw1, Para. [0018]).”
Regarding claim 14, the combination of Yu and Hsieh discloses everything claimed as applied above (see claim 13), in addition Hsieh discloses, “wherein the capacitance of the first capacitor is the same as that of the second capacitor (As known in the art, a thermometer code employs a plurality of equally weighted elements. That is, each capacitor bank controlled by a thermometer code contains an equal capacitor value. For example, in order to achieve a thermometer code value of "2", the first two inputs (e.g., VB1 and VB2) of the thermometer code are enabled. As a result, the first two capacitor banks are connected with the L-C tank in parallel and each capacitor bank contributes an equal capacitor value to the variable capacitor of the L-C tank, Para. [0020]).”
Regarding claim 15, the combination of Yu and Hsieh discloses everything claimed as applied above (see claim 11), in addition Hsieh discloses, “herein the capacitance value of each group of capacitor modules is the same in the switched capacitor array (As known in the art, a thermometer code employs a plurality of equally weighted elements. That is, each capacitor bank controlled by a thermometer code contains an equal capacitor value. For example, in order to achieve a thermometer code value of "2", the first two inputs (e.g., VB1 and VB2) of the thermometer code are enabled. As a result, the first two capacitor banks are connected with the L-C tank in parallel and each capacitor bank contributes an equal capacitor value to the variable capacitor of the L-C tank, Para. [0020]).”

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Hsieh, and further in view of Ulrich (US 20200144032, hereinafter “Ulrich”).
Regarding claim 16, the combination of Yu and Hsieh discloses everything claimed as applied above (see claim 11), however the combination of Yu and Hsieh does not explicitly disclose, “wherein the capacitance value of a next group of the capacitor modules is twice of the capacitance value of a previous group of capacitor modules in the switched capacitor array.”
In a similar field of endeavor, Ulrich discloses, “wherein the capacitance value of a next group of the capacitor modules is twice of the capacitance value of a previous group of capacitor modules in the switched capacitor array (In the binary weighted setup, the capacitor values will all be different. The first value is equal to the minimum desired change in capacitance. Then each successive capacitor value is increased to double the change in capacitance from the previous up until the maximum desired capacitor value, when all capacitors are switched in, Paras. [0126]-[0128]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Yu and Hsieh by specifically providing wherein the capacitance value of a next group of the capacitor modules is twice of the capacitance value of a previous group of capacitor modules in the switched capacitor array, as taught by Ulrich for the purpose of providing faster and more reliable tuning that meets certain system requirements such as  switching an EVC in a manner that increases switching while reducing variability.

Allowable Subject Matter
Claims 3-7 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to the allowed dependent claim 3: the following is an Examiner's statement of reasons for allowance:
The closest prior art, Yu et al. (US 20090153254, hereinafter “Yu”), does not teach or suggest the following novel feature, “the modulation circuit comprises a) a first modulation circuit configured to generate the digital modulation signal according to the high-digit codes, in order to modulate the frequency of the output signal of the voltage-controlled oscillator; and b) a second modulation circuit configured to generate the analog modulation signal according to the low-digit codes, in order to modulate the frequency of the output signal of the voltage-controlled oscillator”, in combination with the other limitations in claims 1 and 2.
Claims 4-7 are also allowable because of their dependencies to claim 3. 

With respect to the allowed dependent claim 17: the following is an Examiner's statement of reasons for allowance:
The closest prior arts, Yu et al. (US 20090153254, hereinafter “Yu”) and Hsieh et al. (US 20120286888, hereinafter “Hsieh”), whether taken alone or combination, do not teach or suggest the following novel features:  
wherein the switched capacitor array comprises a first part and a second part, wherein the capacitance value of each group of capacitor modules is the same in the first part, and wherein the capacitance value of a next group of the capacitor modules is twice the capacitance value of a previous group of Page 13Docket No.: capacitor modules in the second part”, in combination of with other limitations in claims 1, 2, 8 and 11

With respect to the allowed dependent claim 18: the following is an Examiner’s statement of reasons for allowance:
The closest prior arts, Yu et al. (US 20090153254, hereinafter “Yu”) and Hsieh et al. (US 20120286888, hereinafter “Hsieh”), whether taken alone or combination, do not teach or suggest the following novel features:  
“wherein the variable capacitor array comprises variable capacitors, and wherein the capacitance value of the variable capacitor array is adjusted according to the low-digit codes and the error information between the output signal and the reference frequency”, in combination of with other limitations in claims 1, 2 and 8.
Claims 19 and 20 are also allowable because of their dependencies to claim 18. 

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20210126587: The invention is related to an apparatus includes a radio-frequency (RF) circuit, which includes a power amplifier coupled to receive an RF input signal and to provide an RF output signal in response to a modified bias signal. The RF 
	US 20200295768:   The invention generally relates to crystal-free oscillator circuit for channel-based high-frequency radio communication, the crystal-free oscillator circuit comprising a crystal-free oscillator element configured to provide a high-frequency reference signal, the high-frequency reference signal having a frequency of at least about 1 GHz and a phase-locked loop circuit having a feedback loop and comprising a voltage controlled oscillator, where the phase-locked loop circuit is configured to receive the reference signal, to provide a feedback signal in the feedback loop, and to provide a high-frequency output signal.
 	US 20100066459: The invention is related to a two-point phase modulator and a method of calibrating conversion gain of the same are provided. The two-point phase modulator locks an output frequency signal by charging and pumping charge in a phase-locked loop (PLL) circuit at the beginning of operation, opens a loop of the PLL circuit for a period of time, and applies a step signal, thus calibrating conversion gain of a modulation signal that controls the output frequency signal. Thus, the conversion gain may be accurately calibrated by the calibration operation at one time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641